Title: To Alexander Hamilton from John Chaloner, 16 March 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada. March 16, 1784
Sir
Herewith you have a letter from Mr Church which came to hand by the last Post. Yesterday at a meeting of the Stockholders of the New Bank they agreed to withdraw their Petition for a Charter & that Institution does not go on. You will please therefore to give order respectg the monies I subscribed on acct of Mr Church for that Purpose.
I am with great respect Sir   Your
A Hamilton Esqr⅌ Post
